—Order unanimously affirmed without costs. Memorandum: In this adoption proceeding, the biological father of the child contends that Family Court erred in dispensing with his consent to the child’s adoption by the biological mother and her present husband on the ground of abandonment pursuant to Domestic Relations Law § 111 (2) (a). We disagree. The proof establishes that the biological father evinced an intent to forego his parental rights and obligations by his failure for a period of six months to contact or communicate with the child or her mother although able to do so (see, Domestic Relations Law § 111 [2] [a]; Matter of Amanda, 197 AD2d 923, lv denied 82 NY2d 662). Furthermore, his incarceration does not excuse his failure to contact or communicate with the child (see, Matter of Amanda, supra). Lastly, the proof does not show that the biological father attempted to contact or communicate with the child and that his efforts to do so were thwarted or met with interference (cf., Matter of Shawn P., 187 AD2d 432, 433). (Appeal *843from Order of Ontario County Family Court, Henry, Jr., J.— Adoption.) Present—Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.